Citation Nr: 1521240	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-21 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a right knee disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right knee disability is worse than is reflected by the current 10 percent rating.  The most recent VA examination conducted in this case was in April 2010.  Since then, in January 2011, and through his representative in February 2015, the Veteran has contended that his disability has worsened in severity.  Accordingly, the Board finds that a new VA examination should be obtained in this case.  All available VA treatment records dated since 2010 should also be obtained.  

The Veteran was scheduled for a videoconference hearing before the Board in November 2014.  However, that same month, the Veteran's representative notified the Board that the Veteran had had a stroke and could not attend the hearing.  Although he did not request that a new hearing be scheduled, in light of this remand, he should be contacted and provided with the opportunity to be scheduled for a new hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him with the opportunity to be scheduled for a new hearing before the Board.

2.  Obtain all VA treatment records dated since 2010.  If any records are not available, notify the Veteran.

3.  After completion of the foregoing, schedule the Veteran for a VA examination in order to assess the current severity of his right knee disability.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right knee.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

